Title: 1 August., 1 August 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       1 August. The congress resolved that Col. John Brown be permitted the rank and pay of lieutenant colonel from 20 November 1775 and that Col. James Easton be allowed the rank and pay of colonel from 1 July 1775 until his discharge pending the decision of a court of inquiry or court martial which, if favorable, would recommend him for further employment (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:626; Note: An additional resolution immediately following and appropriating money to feed the militia passing through Philadelphia to the Flying Camp may have proceeded from the same report).
      